DETAILED ACTION


Response to Amendment
The Amendment filed 1/8/21 has been received and made of record.  As requested, claims 1 and 37-42 have been amended and claim 43 has been added.  Claims 1 and 37-43 are pending in the instant application.

Response to Arguments
Applicant's arguments filed 1/8/21 have been fully considered but they are not persuasive.  Applicant argues the following:
“None of the references, taken alone or in combination, teach, disclose or suggest the invention as presently claimed. That is, none of the references teach, disclose or suggest a cooling tape with plural chambers in which endothermic reactants are disposed.

In the rejection of Claims, the Examiner relied on Quincy as the primary reference. The Examiner accurately noted that as shown in Figure 6, Quincy shows a chamber having webs and a divider with endothermic reactants. However, the key reactant: fluid, is not disposed within the chamber until the seal 50 is broken. Hence, the reactants in the chamber are not effective to cause an endothermic chemical reaction on without the addition of an outside catalyst: fluid.

This is significant inasmuch as it prevents the chamber or substrate 10 from being cut or torn into a custom length by the user and still function as a standalone cooling tape without the need to add an external catalyst.

In accordance with the present teachings, the unique functionality is afforded by 1) ensuring that each chamber has all of the materials needed for an endothermic reaction and 2) providing seams between the chambers that may be cut or torn in the filed by the user at the time of application.

These key features are not disclosed by Quincy or any of the other references cited in the most recent Office Action.”

The Office disagrees.  Applicant’s claim 1 recites, “a second layer of flexible material coupled to the first layer to provide plural chambers therebetween; and a third layer of endothermic material comprising reactants disposed inside said chambers Applicant’s claim language does not make a distinction that each chamber has its own/separate endothermic reaction.
In conclusion, Applicant’s claim 1 is not patentable over Quincy et al.
In response Applicant’s argument with respect to new claim 43, note the new rejection presented below in view of U.S. Patent Application Publication No. 2017/0105877.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 37-39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 2008/0147153 (“Quincy et al.”).
As regards claim 1, Quincy et al. discloses a self-activating cooling device that anticipates Applicant’s presently claimed invention.  More specifically, Quincy et al. discloses a cooling material (100, as shown in Fig. 6) for use as a tape (it must be noted that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); thus the device of Quincy et al. is  capable of use as a tape) consisting of: a first layer of thermally conductive flexible material (para. 0077, lines 11-14 discloses panel member 18 is thermally conductive); a second layer of flexible material (para. 0077, lines 11-14 discloses panel member 20 is liquid impermeable) coupled to the first layer to provide plural chambers therebetween (seals 50 provide hollow chambers 44,26,44); and a third layer of endothermic material (12,14, 38, 40) comprising reactants effective to cause an endothermic chemical reaction (as can be seen in Fig. 6, reactants 12,14, 38, 40 are 
As regards claim 37, Quincy et al. discloses the tape of claim 1 further including a breakable barrier (frangible seal 50) that separates the reactants in the chambers so the cooling can be initiated at any point by breaking the barrier.
As regards claim 38, Quincy et al. discloses the tape of claim 37 wherein the reactants are dry solid compounds such as ammonium nitrate, calcium ammonium nitrate, potassium chloride, ammonium chloride or urea (see para. 0041 which discloses at least as ammonium nitrate, potassium chloride, ammonium chloride or urea).
As regards claim 39, Quincy et al. discloses the invention of claim 1, wherein the material is adapted for activation by breaking a barrier separating water filled chambers and chambers with one or more of the dry compounds, allowing them to mix to initiate the endothermic reaction (see paras. 0040 and 0041 which discloses the liquid is water).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quincy et al. in view of CN 10982271 A.
As regards claim 40, Quincy et al. discloses the tape of claim 1, except wherein the reactants include barium hydroxide octahydrate crystals and dry ammonium chloride, thionyl chloride (SOC12) and cobalt (II) sulfate heptahydrate or ethanoic acid and sodium carbonate.  However, CN 10982271 A teaches it is known to provide a cooling material with chemical reactants such as include barium hydroxide octahydrate crystals and dry ammonium chloride in order create an endothermic reaction for cooling.
Since both Quincy et al. and CN 10982271 A disclose chemical reactants that will produce and endothermic reaction, it would have been obvious to one having ordinary skill in the art to substitute the chemical reactants of Hurwitz for include barium hydroxide octahydrate crystals and dry ammonium chloride to achieve the predictable result of providing reactants which will provide and endothermic reaction with a reasonable expectation of success since it appears that the cooling material of Quincy et al. would perform equally as well by using barium hydroxide octahydrate crystals and dry ammonium chloride as the reactants.

Claims 41-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quincy et al. in view of Application Publication No. 2014/0257155 (“Altinok et al.”).
As regards claims 41-42, Quincy et al. discloses the tape of claim 1, wherein a fastener may be attached to the ends of the cooling material, such fastener may be an adhesive (see para. 0066).  Quincy et al. fails to teach the adhesive is a strong adhesive such as zinc oxide.  Altinok et al., however, teaches that it is known to provide thermal therapy devices (note para. 0028 which discloses its use in cryotherapy) with adhesives such as zinc oxide or acrylic adhesives for application to the body (see para. 0035). Applicant should note that the term "strong” is a relative term. Further, the Office concludes that since the specification defines zinc oxide as a strong adhesive, then the zinc oxide of Altinok et al. is a strong adhesive.
In view of Altinok et al., it would have been obvious to one having ordinary skill in the art to substitute the adhesive of Quincy et al. for a strong adhesive such as zinc oxide adhesive in order to firmly secure the cooling material to a user or device.
Claim 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0105877 (“Buteux et al.”).
As regards claim 43, Buteux et al. disclose a wound dressing that substantially discloses Applicant’s presently claimed invention.  More specifically, Buteux et al. disclose a cooling tape (constituted by dressing 300 which may include a cold pack, see para. 0150) consisting of: a first layer of thermally conductive flexible material (bandage 320 constructed from elastic material that is thermally conductive, see the plastic and elastomer materials in para. 0066); a second layer (pad 340) of flexible material  (flexible pad material disclose in para.0069) coupled to the first layer to provide a chamber therebetween (see para. 0012 which discloses that a cold pack may be disposed between the bandage and the pad; thus a chamber is formed between the bandage and the pad); and a third layer of endothermic reactants (see para. 0012, lines -15, which discloses that the cold pack is activated by the mixing of first and second substances to start an endothermic reaction; the first and second substances are reactants, see also paras. 0149-0150).
In the this particular embodiment, Buteux et al. fail to teach the second layer coupled to the first layer provides plural chambers, wherein each chamber consists of segmented material separated by a severable seam, and wherein the third layer consists of segmented lengths of endothermic reactants, each segmented length being disposes with a respective on of the plural chambers, whereby each chamber is adapted for independent endothermic actuation with or without separation from other chambers enabling the length of the tape to be determined by a user.
However, in an alternative embodiment, Buteux et al. discloses that the dressing may be connected end to end (see para. 0174).  Such an end to end connection provides for the second layer of flexible material to be coupled to the first layer to provide plural chambers therebetween, each of said chambers consisting of segmented lengths of material separated by a severable seam (the dressings on the roll may include pre-weakend areas between the connection points between the dressings, see para. 0177); and the third layer consisting of segmented lengths of endothermic reactants, each segmented length being disposed within a respective one of said plural chambers, whereby each chamber is adapted for independent endothermic actuation with or without separation from other chambers enabling the length of the tape to be determined by a user.  
It would have been obvious to one having ordinary skill in the art before the effective time of filing of the present invention to have modified bandage (300) having a cold pack, by connecting each bandage in an end to end configuration in order to provide an easier, more cost effective way of distributing the bandages.  As such, each bandage would not have to be individually packaged.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796.  The examiner can normally be reached on Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KIM M LEWIS/Primary Examiner, Art Unit 3786